As filed with the Securities and Exchange Commission on November 26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. LoCorr Managed Futures Strategy Fund Consolidated Schedule of Investments September 30, 2013 (Unaudited) Maturity Coupon Principal Date Rate Amount Value ASSET BACKED SECURITIES: 12.84% 321 Henderson Receivables I LLC, 2004-A A1(Acquired 02/08/2013, Cost $557,859) (a)(c) 09/15/2045 0.53% $ $ AEP Texas Central Transition Funding III LLC, 2012-1 A1 12/01/2018 0.88% Ally Auto Receivables Trust Series 2010-1 A4 12/15/2014 2.30% Series 2012-3 A2 01/15/2015 0.70% Series 2011-2 A3 04/15/2015 1.18% Series 2011-4 A4 06/15/2016 1.14% American Express Credit Account Master Trust Series 2009-2 A (c) 03/15/2017 1.43% Series 2012-2 A 03/15/2018 0.68% AmeriCredit Automobile Receivables Trust 2012-1 A3 09/08/2016 1.23% Atlantic City Electric Transition Funding LLC Series 2002-1 A3 07/20/2017 4.91% Series 2003-1 A3 10/20/2020 5.05% BA Credit Card Trust, 2007-A6 A6 (c) 09/15/2016 0.24% Cabela's Master Credit Card Trust Series 2010-2A A2(Acquired 12/27/2012 through 02/08/2013, Cost $2,295,694) (a)(c) 09/17/2018 0.88% Series 2012-1A A1(Acquired 05/08/2012 through 07/23/2012, Cost $1,517,006) (a) 02/18/2020 1.63% Capital One Multi-Asset Execution Trust, 2007-A2 A2 (c) 12/16/2019 0.26% CenterPoint Energy Restoration Bond Co. LLC, 2009-1 A2(Acquired 08/25/2011 through 05/15/2013, Cost $1,912,311) (a) 08/15/2019 3.46% CenterPoint Energy Transition Bond Co. IV LLC, 2012-1 A1 04/15/2018 0.90% CFC 2013-1 LLC, 2013-1A A(Acquired 05/21/2013, Cost $2,013,139) (a) 07/17/2017 1.65% Chase Issuance Trust, 2012-A3 A3 06/15/2017 0.79% Citibank Omni Master Trust, 2009-A14A A14(Acquired 08/22/2013, Cost $1,531,354) (a)(c) 08/15/2018 2.93% Discover Card Execution Note Trust Series 2011-A3 A (c) 03/15/2017 0.39% Series 2012-A1 A1 08/15/2017 0.81% Series 2013-A1 A1 (c) 08/17/2020 0.48% Dryrock Issuance Trust, 2012-2 A 08/15/2018 0.64% Entergy Texas Restoration Funding LLC, 2009-A A1 02/01/2016 2.12% Fifth Third Auto Trust 2013-A B 04/15/2019 1.21% Ford Credit Auto Lease Trust, 2013-A A3 03/15/2016 0.60% Ford Credit Auto Owner Trust, 2013-B A3 10/15/2017 0.57% GE Capital Credit Card Master Note Trust, 2011-1 A (c) 01/15/2017 0.73% Gracechurch Card Funding PLC, 2012-1A A1(Acquired 03/02/2012 through 05/15/2013, Cost $1,451,250) (a)(b)(c) 02/15/2017 0.88% HLSS Servicer Advance Receivables Backed Notes Series 2012-T2 A1(Acquired 10/10/2012, Cost $999,939) (a) 10/15/2043 1.34% Series 2013-T1 A1(Acquired 01/16/2013, Cost $1,000,000) (a) 01/15/2044 0.90% Series 2013-T2 A2(Acquired 05/17/2013, Cost $2,249,998) (a) 05/16/2044 1.15% Series 2013-T1 D2(Acquired 01/16/2013, Cost $750,000) (a) 01/16/2046 3.23% Newcastle Investment Trust 2011-MH1 A(Acquired 10/24/2012, Cost $386,797) (a) 12/10/2033 2.45% Nissan Auto Lease Trust, 2012-A A3 05/15/2015 0.98% Penarth Master Issuer PLC, 2012-1A A1(Acquired 02/08/2013, Cost $1,664,961) (a)(b)(c) 03/18/2014 0.75% Porsche Financial Auto Securitization Trust, 2011-1 A4(Acquired 12/13/2011, Cost $751,393) (a) 12/17/2018 1.19% SMART Trust/Australia Series 2011-1USA A3B(Acquired 03/14/2012 through 06/27/2012, Cost $132,946) (a)(b)(c) 10/14/2014 1.03% Series 2012-2USA A3B(Acquired 02/08/2013, Cost $1,007,390) (a)(b)(c) 10/14/2016 1.13% United States Small Business Administration, 2008-10B 1 09/10/2018 5.73% World Omni Auto Receivables Trust 2010-A A4 05/15/2015 2.21% TOTAL ASSET BACKED SECURITIES (Cost $53,055,964) CORPORATE BONDS: 37.85% Accommodation and Food Services: 0.24% McDonald's Corp. 05/29/2019 1.88% Administrative and Support and Waste Management and Remediation Services: 0.21% Waste Management, Inc. 09/01/2016 2.60% Construction: 0.46% Transocean Inc. (b) 12/15/2016 5.05% Finance and Insurance: 14.74% Aflac Inc. 02/15/2017 2.65% Allied World Assurance Co., Ltd. (b) 08/01/2016 7.50% American Express Credit Corp. 06/12/2015 1.75% American Express Credit Corp. 09/19/2016 2.80% American International Group, Inc. 09/15/2016 4.88% Australia and New Zealand Banking Group Ltd. (Acquired 11/15/2011, Cost $995,930) (a)(b) 11/23/2016 2.40% Bank of America Corp. 04/01/2015 4.50% Barclays Bank PLC (b) 09/22/2016 5.00% B.A.T. International Finance P.L.C. (Acquired 06/06/2012, Cost $995,160) (a)(b) 06/07/2017 2.13% Berkshire Hathaway Inc. 08/15/2016 2.20% BP Capital Markets P.L.C. (b) 11/01/2016 2.25% Caterpillar Financial Services Corp. 05/29/2015 1.10% Citigroup, Inc. 12/15/2015 4.59% Citigroup, Inc. 11/21/2017 6.13% Credit Agricole SA (Acquired 10/01/2012, Cost $1,504,025) (a)(b) 10/01/2017 3.00% Daimler Finance North America LLC (Acquired 01/04/2012 through 04/10/2012, Cost $1,003,882) (a) 01/09/2015 2.30% Deutsche Bank AG (b) 09/01/2017 6.00% Fifth Third Bancorp 01/25/2016 3.63% Fifth Third Bancorp 06/01/2018 4.50% General Electric Capital Corp. 04/27/2017 2.30% General Electric Capital Corp. 05/01/2018 5.63% Goldman Sachs Group, Inc./The 09/01/2017 6.25% Hartford Financial Services Group, Inc./The 03/30/2015 4.00% Health Care REIT, Inc. 04/01/2019 4.13% ING Bank N.V. (Acquired 02/29/2012 through 10/23/2012, Cost $1,531,597) (a)(b) 03/07/2017 3.75% John Deere Capital Corp. 04/17/2015 0.88% JPMorgan Chase & Co. 10/01/2015 5.15% KeyCorp 08/13/2015 3.75% Morgan Stanley 01/26/2015 4.10% Morgan Stanley (c) 10/18/2016 0.72% National Rural Utilities Cooperative Finance Corp. 11/01/2015 1.90% Nomura Holdings, Inc. (b) 09/13/2016 2.00% Nordea Bank AB (Acquired 02/12/2013, Cost $1,049,019) (a)(b) 03/20/2017 3.13% Private Export Funding Corp. 05/15/2015 4.55% Private Export Funding Corp. 02/15/2017 1.38% Rabobank Nederland (b) 01/19/2017 3.38% Royal Bank of Scotland Group Public Limited Co./The (b) 09/18/2015 2.55% SABMiller Holdings Inc. (Acquired 01/10/2012 through 01/30/2012, Cost $737,644) (a) 01/15/2015 1.85% Simon Property Group, L.P. 02/01/2015 4.20% Simon Property Group, L.P. 03/01/2017 5.88% UBS AG (b) 12/20/2017 5.88% Ventas Realty LP / Ventas Capital Corp. 11/30/2015 3.13% Vornado Realty L.P. 04/01/2015 4.25% Wellpoint, Inc. 01/15/2018 1.88% Wells Fargo & Co. 06/15/2016 3.68% Health Care and Social Assistance: 0.84% Catholic Health Initiatives 11/01/2017 1.60% Quest Diagnostics Inc. 11/01/2015 5.45% Information: 2.47% AT&T Inc. 02/12/2016 0.90% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2015 3.55% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 02/15/2016 3.13% NBCUniversal Media, LLC 04/30/2015 3.65% News America Inc. 12/15/2014 5.30% Qwest Corp. 10/01/2014 7.50% Time Warner Cable Inc. 07/01/2018 6.75% Tyco International Finance S.A. (b) 10/15/2015 3.38% Verizon Communications, Inc. 11/02/2015 0.70% Vodafone Group Public Limited Co. (b) 09/15/2015 5.00% Management of Companies and Enterprises: 1.36% BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 1.63% BNP Paribas (b) 08/20/2018 2.70% Capital One Financial Corp. 09/01/2016 6.15% Macy's Retail Holdings, Inc. 12/01/2016 5.90% Manufacturing: 9.69% AbbVie Inc. 11/06/2015 1.20% Actavis PLC 10/01/2017 1.88% Anheuser-Busch Companies, LLC 10/15/2016 5.05% Boeing Capital Corp. 08/15/2018 2.90% Cisco Systems, Inc. 03/14/2017 3.15% ConAgra Foods, Inc. 04/15/2014 5.88% ConAgra Foods, Inc. 01/25/2018 1.90% Covidien International Finance S.A. (b) 05/29/2015 1.35% Dow Chemical Co./The 02/15/2016 2.50% Dr Pepper Snapple Group, Inc. 01/15/2016 2.90% Eastman Chemical Co. 06/01/2017 2.40% EMC Corp. 06/01/2018 1.88% Ford Motor Credit Co. LLC 05/15/2015 2.75% Genentech, Inc. 07/15/2015 4.75% Heineken N.V. (Acquired 10/02/2012, Cost $996,700) (a)(b) 10/01/2017 1.40% Hershey Co./The 11/01/2016 1.50% Hewlett-Packard Co. 12/01/2020 3.75% Intel Corp. 10/01/2016 1.95% Kellogg Co. 05/21/2018 3.25% Lorillard Tobacco Co. 08/21/2017 2.30% Merck & Co., Inc. 01/15/2016 2.25% Mondelez International, Inc. 08/11/2017 6.50% Motorola Solutions, Inc. 11/15/2017 6.00% Phillips 66 05/01/2017 2.95% Procter & Gamble Co./The 08/15/2016 1.45% Reynolds American Inc. 10/30/2015 1.05% Samsung Electronics America, Inc. (Acquired 04/18/2013, Cost $2,032,494) (a) 04/10/2017 1.75% Thermo Fisher Scientific Inc. 08/15/2016 2.25% Toyota Motor Credit Corp. 05/22/2017 1.75% Tyco Electronics Group S.A. (b) 02/03/2015 1.60% Volkswagen International Finance N.V. (Acquired 03/19/2012, Cost $782,739) (a)(b) 03/22/2015 1.63% Zoetis Inc. (Acquired 02/08/2013, Cost $1,004,610) (a) 02/01/2018 1.88% Mining, Quarrying, and Oil and Gas Extraction: 3.03% Anadarko Petroleum Corp. 09/15/2017 6.38% Ensco PLC (b) 03/15/2016 3.25% Freeport-McMoRan Copper & Gold Inc. 03/01/2017 2.15% Noble Holding International Ltd. (b) 08/01/2015 3.45% Occidental Petroleum Corp. 02/15/2018 1.50% Petrobras International Finance Co. (b) 02/06/2015 2.88% Rio Tinto Finance (USA) PLC (b) 08/21/2017 1.63% Teck Resources Ltd. (b) 08/15/2017 3.85% Total Capital (b) 03/15/2016 2.30% Xstrata Finance (Canada) Ltd. (Acquired 02/14/2012 through 03/12/2013, Cost $1,824,233) (a)(b) 01/15/2017 3.60% Professional, Scientific, and Technical Services: 0.93% Asciano Finance Ltd. (Acquired 05/24/2012 through 06/27/2013, Cost $2,020,260) (a)(b) 09/23/2015 3.13% Computer Sciences Corp. 09/15/2015 2.50% Vivendi SA (Acquired 04/03/2012 through 04/10/2012, Cost $1,001,409) (a)(b) 04/10/2015 2.40% Real Estate Rental and Leasing: 0.22% Penske Truck Leasing Co. LP / PTL Finance Corp. (Acquired 05/14/2012, Cost $904,815) (a) 05/11/2015 3.13% Retail Trade: 1.48% Amazon.com, Inc. 11/29/2017 1.20% eBay Inc. 07/15/2017 1.35% Sherwin-Williams Co./The 12/15/2017 1.35% Tesco PLC (Acquired 07/17/2013, Cost $2,249,428) (a)(b) 11/15/2017 5.50% Transportation and Warehousing: 0.92% GATX Corp. 07/30/2018 2.38% Spectra Energy Partners, LP 09/25/2018 2.95% Vale Overseas Ltd. (b) 01/11/2016 6.25% Utilities: 0.88% Duke Energy Corp. 09/15/2014 3.95% Exelon Generation Co., LLC 10/01/2019 5.20% Sempra Energy 04/01/2017 2.30% Wholesale Trade: 0.38% Express Scripts Holding Co. 11/15/2016 3.50% TOTAL CORPORATE BONDS (Cost $155,858,208) MORTGAGE BACKED SECURITIES: 20.87% American Tower Trust I (Acquired 03/06/2013, Cost $1,830,000) (a) 03/15/2018 1.55% Bear Stearns Commercial Mortgage Securities Trust Series 2006-PWR12 A4 (c) 09/11/2038 5.86% Series 2005-PWR10 A4 (c) 12/11/2040 5.41% CD 2005-CD1 Commercial Mortgage Trust, 2005-CD1 A4 (c) 07/15/2044 5.39% COMM 2012-CCRE2 Mortgage Trust, 2012-CR2 A1 08/15/2045 0.82% COMM 2012-CCRE4 Mortgage Trust, 2012-CR4 A2 10/15/2045 1.80% COMM 2012-LC4 Mortgage Trust, 2012-LC4 A1 12/10/2044 1.16% Commercial Mortgage Trust 2007-GG11 A4 12/10/2049 5.74% CSMC Trust Series 2013-6 1A1(Acquired 07/24/2013, Cost $2,879,310) (a)(c) 07/25/2028 2.50% Series 2013-IVR4 A3(Acquired 06/12/2013, Cost $3,020,900) (a)(c) 07/25/2043 3.00% DBUBS 2011-LC3 Mortgage Trust, A2 08/10/2044 3.64% Extended Stay America Trust 2013-ESH Series 2013-ESFL A2FL(Acquired 01/24/2013, Cost $1,565,000) (a)(c) 12/05/2031 0.88% Series 2013-ESFL A1FL(Acquired 01/24/2013, Cost $785,000) (a)(c) 12/05/2031 0.98% Fannie Mae-Aces Series 2013-M3 ASQ2 02/25/2016 1.08% Series 2009-M1 A1 07/25/2019 3.40% Series 2012-M8 ASQ1 12/25/2019 1.17% Fannie Mae Pool 01/01/2016 2.67% Fannie Mae Pool 02/01/2021 3.50% Fannie Mae Pool 06/01/2021 3.50% Fannie Mae Pool 08/01/2021 3.00% Fannie Mae Pool 09/01/2021 3.00% Fannie Mae Pool 11/01/2021 3.00% Fannie Mae Pool 12/01/2025 3.50% Fannie Mae Pool 09/01/2026 3.50% Fannie Mae Pool 08/01/2027 2.50% Fannie Mae Pool (c) 10/01/2033 2.69% FDIC Commercial Mortgage Trust Series 2011-C1 A(Acquired 06/06/2012, Cost $309,782) (a)(c) 04/25/2031 1.84% Series 2012-C1 A(Acquired 05/10/2012, Cost $845,595) (a)(c) 05/25/2035 0.84% FDIC Guaranteed Notes Trust Series 2010-S4 A(Acquired 02/24/2012, Cost $755,106) (a)(c) 12/04/2020 0.90% Series 2010-S1 2A(Acquired 03/01/2012, Cost $906,101) (a) 04/25/2038 3.25% Series 2010-S1 1A(Acquired 11/18/2011, Cost $580,027) (a)(c) 02/25/2048 0.73% FHLMC Multifamily Structured Pass Through Certificates Series K501 A1 06/25/2016 1.34% Series K703 A1 01/25/2018 1.87% Series K709 A1 10/25/2018 1.56% Fosse Master Issuer PLC, 2011-1A A2(Acquired 09/30/2011 through 06/27/2012, Cost $1,137,826) (a)(b)(c) 10/18/2054 1.67% Freddie Mac REMICS, 3855 HE 02/15/2026 2.50% GS Mortgage Securities Corp. II Series 2005-GG4 A4A 07/10/2039 4.75% GS Mortgage Securities Trust Series 2010-C2 A1(Acquired 04/11/2012, Cost $1,481,759) (a) 12/10/2043 3.85% Series 2011-GC5 A2 08/10/2044 3.00% Series 2007-GG10 A4 (c) 08/10/2045 5.99% Holmes Master Issuer PLC, 2012-1A A2(Acquired 01/18/2012, Cost $1,000,000) (a)(b)(c) 10/15/2054 1.92% JPMorgan Chase Commercial Mortgage Securities Trust Series 2013-FL3 A2(Acquired 04/24/2013, Cost $2,805,000) (a)(c) 04/15/2028 0.88% Series 2013-JWRZ A(Acquired 05/22/2013, Cost $2,960,000) (a)(c) 04/15/2030 0.96% Series 2010-C1 A1(Acquired 12/30/2011, Cost $1,485,171) (a) 06/15/2043 3.85% Series 2010-C2 A1(Acquired 11/01/2011, Cost $836,934) (a) 11/15/2043 2.75% Series 2005-LDP5 A4 (c) 12/15/2044 5.37% Series 2011-C3 A1(Acquired 09/20/2011, Cost $393,273) (a) 02/15/2046 1.87% Series 2007-CIBC18 A3 06/12/2047 5.45% Series 2007-CIBC20 A4 (c) 02/12/2051 5.79% Morgan Stanley Capital I Trust Series 2008-TOP29 A4 (c) 01/11/2043 6.46% Series 2011-C1 A2(Acquired 09/20/2011 through 06/28/2012, Cost $2,270,925) (a) 09/15/2047 3.88% Series 2011-C3 A1 07/15/2049 2.18% Motel 6 Trust, 2012-MTL6 A2(Acquired 11/02/2012, Cost $1,999,992) (a) 10/05/2025 1.95% NCUA Guaranteed Notes Trust Series 2010-R2 1A (c) 11/06/2017 0.55% Series 2011-R1 1A (c) 01/08/2020 0.63% Series 2011-R2 1A (c) 02/06/2020 0.58% Series 2011-R3 1A (c) 03/11/2020 0.58% Series 2010-R1 1A (c) 10/07/2020 0.63% Sequoia Mortgage Trust 2013-1 1A1 (c) 02/25/2043 1.45% Springleaf Mortgage Loan Trust Series 2013-1A A(Acquired 04/03/2013, Cost $2,359,319) (a)(c) 06/25/2058 1.27% Series 2012-3A A(Acquired 10/18/2012, Cost $778,970) (a)(c) 12/25/2059 1.57% WF-RBS Commercial Mortgage Trust, 2012-C9 A1 11/15/2045 0.67% WIMC Capital Trust, 2012-A A1(Acquired 06/21/2012, Cost $780,416) (a) 10/16/2050 4.55% TOTAL MORTGAGE BACKED SECURITIES (Cost $86,707,889) MUNICIPAL BONDS: 2.04% County of Hamilton OH Sewer System Revenue 12/01/2016 1.23% Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2018 1.52% Metropolitan Council 09/01/2017 1.20% Metropolitan Government of Nashville & Davidson County TN 07/01/2017 1.21% Port of Seattle WA 11/01/2013 0.88% State of Ohio 08/01/2017 3.33% TOTAL MUNICIPAL BONDS (Cost $8,496,127) FOREIGN GOVERNMENT BONDS: 0.56% Hydro-Quebec (b) 06/30/2016 2.00% Province of Ontario Canada (b) 02/05/2015 2.95% Province of Ontario Canada (b) 09/21/2016 1.60% TOTAL FOREIGN GOVERNMENT BONDS (Cost $2,301,029) U.S. GOVERNMENT AGENCY ISSUES: 7.80% Federal Home Loan Banks 11/27/2013 0.38% Federal Home Loan Mortgage Corp. 10/28/2013 0.88% Federal Home Loan Mortgage Corp. 08/20/2014 1.00% Federal Home Loan Mortgage Corp. 08/27/2014 1.00% Federal Home Loan Mortgage Corp. 04/17/2015 0.50% Federal Home Loan Mortgage Corp. 09/10/2015 1.75% Federal Home Loan Mortgage Corp. 08/25/2016 2.00% Federal National Mortgage Association 12/18/2013 0.75% Federal National Mortgage Association 05/15/2014 2.50% Federal National Mortgage Association 10/30/2014 0.63% Federal National Mortgage Association 12/19/2014 0.75% Federal National Mortgage Association 07/28/2015 2.38% TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $32,141,544) U.S. GOVERNMENT NOTES/BONDS: 3.15% United States Treasury Note/Bond 10/31/2014 0.25% United States Treasury Note/Bond 10/15/2015 0.25% TOTAL U.S. GOVERNMENT NOTES/BONDS (Cost $13,000,165) SHORT TERM INVESTMENTS: 3.62% U.S. GOVERNMENT AGENCY ISSUES: 2.18% Federal Home Loan Banks 03/04/2014 0.13% Federal Home Loan Mortgage Corp. 03/21/2014 0.30% TOTAL U.S. GOVERNMENT AGENCY ISSUES MONEY MARKET FUND: 1.44% Shares Fidelity Institutional Money Market Portfolio - Class I, 0.04% (d) TOTAL SHORT TERM INVESTMENTS (Cost $14,917,785) TOTAL INVESTMENTS (Cost $366,478,711):88.73% Other Assets in Excess of Liabilities:11.27% (e) TOTAL NET ASSETS:100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At September 30, 2013, the market value of these securities total $74,589,503 which represents 18.06% of total net assets. (b) Foreign issued security. (c) Variable rate security.The rate reported is the rate in effect as of September 30, 2013. (d) The rate quoted is the annualized seven-day effective yield as of September 30, 2013. (e) Includes assets pledged as collateral for swap contracts. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. The Fund follows fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period. These inputs are summarized in three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Generally, the Fund's investments are valued each day at the last quoted sales price on each investment’s primary exchange. Investments traded or dealt in upon one or more exchanges (whether domestic or foreign) for which market quotations are readily available and not subject to restrictions against resale shall be valued at the last quoted sales price on the primary exchange or, in the absence of a sale on the primary exchange, at the last bid on the primary exchange. Investments primarily traded in the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) National Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price. If market quotations are not readily available, investments will be valued at their fair value as determined in good faith by LoCorr Fund Management, LLC (the “Adviser”) in accordance with procedures approved by the Board of Trustees (the “Board”) and evaluated by the Board as to the reliability of the fair value method used. In these cases, the Fund’s net asset value (“NAV”) will reflect certain portfolio investments’ fair value rather than their market price. Fair value pricing involves subjective judgments and it is possible that the fair value determined for an investment is materially different than the value that could be realized upon the sale of that investment. The fair value prices can differ from market prices when they become available or when a price becomes available. The Fund may use independent pricing services to assist in calculating the value of the Fund's investments. In addition, market prices for foreign investments are not determined at the same time of day as the NAV for the Fund. Because the Fund may invest in portfolio investments primarily listed on foreign exchanges, and these exchanges may trade on weekends or other days when the Fund does not price its shares, the value of some of the Fund's portfolio investments may change on days when you may not be able to buy or sell the Fund's shares. In computing the NAV, the Fund values foreign investments held by the Fund at the latest closing price on the exchange in which they are traded immediately prior to closing of the NYSE. Prices of foreign investments quoted in foreign currencies are translated into U.S. dollars at current rates. If events materially affecting the value of an investment in the Fund's portfolio, particularly foreign investments, occur after the close of trading on a foreign market but before the Fund prices its shares, the investment will be valued at fair value. Fixed income securities are valued using an evaluated price supplied by an independent pricing service. Inputs used by the pricing service for U.S. government and treasury securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker dealer quotes, yields, bids, offers, and reference data. Agency issued debt securities, foreign issued bonds and municipal bonds are generally valued in a manner similar to U.S. government securities. Evaluations for corporate bonds are typically based on valuation methodologies such as market pricing and other analytical pricing models as well as market transactions and dealer quotations based on observable inputs. Fixed income securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on inputs used and market activity levels for specific securities. The fair value of asset backed securities and mortgage backed securities is estimated on models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuance may also be considered in the development of fair value. Asset backed and mortgage backed securities are generally categorized in Level 2 of the fair value hierarchy. Short-term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued using an amortized cost method of valuation, and are categorized Level 2. With respect to any portion of the Fund's assets that are invested in one or more open-end management investment companies, including money market funds, registered under the 1940 Act, the Fund's net asset value is calculated based upon the net asset values of those open-end management investment companies, and the prospectuses for these companies explain the circumstances under which those companies will use fair value pricing and the effects of using fair value pricing. Futures contracts are carried at fair value using the primary exchange’s closing (settlement) price, and are categorized in Level 1. Forward currency contracts are carried at fair value using spot currency rates and are adjusted for the time value of money (forward points) and contractual prices of the underlying financial instruments. Forward currency contracts are generally categorized in Level 2. Total return swap contracts are stated at fair value daily based on the fair value of the underlying futures and forward currency contracts constituting the contract’s stated index, taking into account any fees and expenses associated with the swap agreement. Total return swap contracts are generally categorized in Level 2. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund’s consolidated investments as of September 30, 2013: Security Classification Level 1 Level 2 Level 3 Total Investments Asset Backed Securities $
